December 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 PINNACLE HEALTH FACILITIES XV, LP D/B/A WOODRIDGE NURSING
               AND REHABILITATION, Appellant

NO. 14-15-00924-CV                          V.

JORGE ROBLES AND WERNER ROBLES, INDIVIDUALLY AND AS HEIRS
                 OF ZOILA ROBLES, Appellees
              ________________________________

       This cause, an appeal from the order in favor of appellees, Jorge Robles and
Werner Robles, Individually and as Heirs of Zoila Robles, signed October 5, 2015,
was heard on the transcript of the record. We have inspected the record and find
error in the trial court’s order. We therefore REVERSE the order of the court
below and REMAND the cause for proceedings in accordance with the court’s
opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Jorge Robles and Werner Robles, Individually and as Heirs of Zoila
Robles.

      We further order this decision certified below for observance.